             Case1:20-cv-02855-AKH
             Case 1:20-cv-02855-ER Document
                                   Document15
                                            14 Filed
                                                Filed07/01/20
                                                      07/01/20 Page
                                                               Page11of
                                                                      of33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
PHILIP GURIAN,                                               :
                                                             :
                       Plaintiff,                            :   No. 20-cv-02855 (AKH)
                                                             :
v.                                                           :
                                                             :
THE MEET GROUP, INC., SPENCER RHODES, :                          STIPULATION AND ORDER
GEOFFREY COOK, JEAN CLIFTON,                                 :
CHRISTOPHER FRALIC, KEITH RICHMAN, :
BEDI SINGH, and JASON WHITT,                                 :
                                                             :
                       Defendants.                           :
------------------------------------------------------------ X


        WHEREAS, on March 5, 2020, The Meet Group, Inc. entered into an agreement and plan of

merger with eHarmony Holding, Inc. (the “Buyer”), and Holly Merger Sub, Inc., a wholly owned

subsidiary of Buyer (“Merger Sub”), pursuant to which Merger Sub will be merged with and into

The Meet Group, with The Meet Group surviving as a direct, wholly-owned subsidiary of Buyer

(the “Merger”). Upon consummation of the Merger, The Meet Group shareholders will be entitled

to receive $6.30 in cash per share for each share of The Meet Group common stock they hold (the

“Merger Consideration”);

        WHEREAS, on April 2, 2020, The Meet Group filed with the Securities and Exchange

Commission (the “SEC”) its Preliminary Proxy Statement in connection with the Merger (the

“Preliminary Proxy”);

        WHEREAS, on April 6, 2020, Plaintiff filed his complaint in the above-captioned action

(the “Action”) alleging violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (“Exchange Act”) regarding the Preliminary Proxy;




                                                         1
            Case1:20-cv-02855-AKH
            Case 1:20-cv-02855-ER Document
                                  Document15
                                           14 Filed
                                               Filed07/01/20
                                                     07/01/20 Page
                                                              Page22of
                                                                     of33



       WHEREAS, on April 22, 2020, The Meet Group filed with the SEC its Definitive Proxy

Statement (the “Definitive Proxy”). The Definitive Proxy contained additional information that

mooted in part the claims raised in the Action;

       WHEREAS, on May 22, 2020, The Meet Group filed with the SEC its Additional Definitive

Proxy Statement (the “Additional Proxy”). The Additional Proxy contained additional information

that mooted the remaining claims raised in the Action;

       WHEREAS, the Merger was approved by The Meet Group stockholders at a meeting held

on June 4, 2020, and the closing is expected in the second half of 2020;

       WHEREAS, the Parties have met and conferred and reserve all rights.

       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned attorneys

  for the respective parties as follows:

           1. Plaintiff’s claims in the Action were mooted by the Definitive and Additional Proxy

               Statement (the “Supplemental Disclosures”);

           2. Plaintiff hereby voluntarily dismisses this Action without prejudice;

           3. Plaintiff asserts that the Supplemental Disclosures were issued by Defendants in

               response to the Action and the efforts of his counsel to prosecute claims, and therefore

               his counsel is entitled to a fee and expense award;

           4. Defendants deny that Plaintiff’s counsel are entitled to a fee and expense award; and




                                                  2
       Case1:20-cv-02855-AKH
       Case 1:20-cv-02855-ER Document
                             Document15
                                      14 Filed
                                          Filed07/01/20
                                                07/01/20 Page
                                                         Page33of
                                                                of33



       5. This Court retains continuing jurisdiction over the parties in the Action for purposes

          of further proceedings, including the adjudication of Plaintiff’s Fee Application.



Dated: July 1, 2020                               MONTEVERDE & ASSOCIATES PC
                                         By:       /s/ Juan E. Monteverde
                                                  Juan E. Monteverde
                                                  The Empire State Building
                                                  350 Fifth Avenue, Suite 4405
                                                  New York, NY 10118
                                                  Tel:(212) 971-1341
                                                  Fax:(212) 202-7880
                                                  jmonteverde@monteverdelaw.com

                                                  Attorneys for Plaintiff

                                                 MORGAN, LEWIS & BOCKIUS LLP

                                         By:       /s/ Kenneth I. Schacter
                                                 Kenneth I. Schacter
                                                 101 Park Avenue
                                                 New York, NY 10178
                                                 Tel: (212) 309-6000
                                                 Fax: (212) 309-6001
                                                 kenneth.schacter@morganlewis.com

                                                 Attorneys for Defendants

SO ORDERED:

 Alvin K. Hellerstein /s/
_______________________________
Alvin K. Hellerstein
United States District Judge

             1 2020
Dated: July __,




                                             3
